Title: From Alexander Hamilton to Henry Knox, 18 March 1793
From: Hamilton, Alexander
To: Knox, Henry



Treasry DepartmentMarch 18. 1793
Sir

I have before me your letter of the 8th. instant, transmitting sundry accounts for supplies at Post Vincennes, during the year 1791, to the neighbouring Indians.
From the nature of the case, it appears to me proper to request your more explicit opinion concerning the propriety of allowing these claims.
Though I entertain a favourable opinion of the Officers concerned and readily accede to the idea that the situation of things, at the period, called for measures to conciliate the Indians in question which would of course involve expence—Yet I cannot help thinking the expence which is stated to have been incurred, compared with the occasion, is considerable; and there are several items which, on different accounts, appear to me in a shape rather questionable.
As the business originated, without due authority, as there is in every such case a natural tendency to abuse, I submit whether if the claims, on general consideration, should appear to you to be such as to require admission—some middle course cannot be adopted, embracing the ideas of a partial advance on account, and a further examination on the spot into the propriety of the charges.
It is observable that the principal account has no other voucher than a general Certificate from Capt Prior.
Very respectfully   I have the honor to be Sir   Your Obed servt
P.S. The papers are sent back for your further inspection.
The Secy at War
